Case 2:18-cv-00284-CMR Document 221-2 Filed 04/27/20 Page 1 of 2




                  Exhibit 2
        Case 2:18-cv-00284-CMR Document 221-2 Filed 04/27/20 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 IN RE: GENERIC PHARMACEUTICALS                        MDL 2724
 PRICING ANTITRUST LITIGATION                          Case No. 16-MD-2724


 THIS DOCUMENT RELATES TO:                              Individual Case No. 18-CV-284 (CMR)

 The Kroger Co., et al v. Actavis Holdco U.S. Inc.,     HON. CYNTHIA M. RUFE
 et al,




             [PROPOSED] ORDER GRANTING LEAVE TO FILE RESPONSE

        AND NOW, this ____ day of ____________, 2020, upon consideration of the Kroger

Direct Action Plaintiffs’ Motion for leave to file a response to Defendants’ Notice of Supplemental

Authority, it is hereby ORDERED that the motion is GRANTED. The Kroger Direct Action

Plaintiffs are permitted to file the proposed Response, which is attached as Exhibit 1 to their motion

for leave to file.

        It is so ORDERED.

                                                      BY THE COURT:




                                                      CYNTHIA M. RUFE, J.
